Citation Nr: 1445175	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a fractured jaw. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to September 1988.

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Cleveland, Ohio (RO), which in pertinent part denied the benefit sought on appeal. 

In July 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. Notably, the hearing transcript demonstrates that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran also has Virtual VA paperless claims file and the records contained in the paperless claims file have been considered in conjunction with this adjudication.  Any further development or adjudication of this matter should take into account this paperless claims file.


FINDING OF FACT

Residuals of a fractured jaw were not incurred in line of duty in military service because it was the result of willful misconduct and wanton disregard for the consequences of his action.


CONCLUSION OF LAW

The criteria for service connection for residuals of a fractured jaw have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in February 2010, prior to the initial unfavorable rating decision in July 2010, of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was also notified in July 2010 that the military had determined that the accident in Germany (upon which the Veteran's claims were based) was due to his willful misconduct and was not in line of duty, and he would not be entitled to service connection if VA determined that the conditions were due to willful misconduct.  

In the September 2011 statement of the case (SOC), he was provided a copy of the regulation concerning line of duty and willful misconduct, and was requested to provide any information about the incident or statement to show that it was not willful misconduct.  As such, adequate notice has been provided for these service connection claims.

With regard to the duty to assist, the Veteran's service treatment records and all identified, available, pertinent post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide these claims. 

The Veteran was not afforded a VA examination concerning the etiology of his residual of fractured jaw.  As the Board finds herein that the Veteran's May 1988 injury that resulted in fractured jaw was due to willful misconduct and, therefore, was not in line of duty, service connection cannot be granted based on that injury.  There is no indication of any injury, symptoms, or treatment for the jaw injury prior to the May 1988 injury.  Indeed, the Veteran asserts that his claimed condition is due to that injury.  Accordingly, there is no indication that the Veteran's claimed disability may be related to an eligible incident or injury during military service, and the duty to provide a VA examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, a remand as to these issues would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these claims.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); see also §3.1(m) (defining "in line of duty" in such terms). 

A service department finding that injury, disease or death occurred in line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be finding on the VA unless it is patently inconsistent with the facts and laws administered by the VA.  38 C.F.R. § 3.1(n).

In this case, the Veteran and his representative generally contend that he has residuals of a fractured jaw as a result of injury sustained during his period of service in May 1988.  On his February 2011 notice of disagreement, the Veteran reported that he sustained a fractured jaw from a fight with another soldier that he engaged in to defend his wife's honor.  He further elaborated on the circumstances of the injury, during the July 2013 Board hearing, where he testified that while he was stationed in Germany, he and his wife and his child went to a barbeque at a friend's house.  At the barbeque, another soldier was being belligerent and harassing his wife, and the Veteran stated that he acted to protect his wife and child.  During the altercation with the other soldier, the Veteran was kicked in the face which resulted in his fractured jaw.  See July 2013 Board hearing transcript.  He denies that he was intoxicated during the incident or that he had an alcohol abuse problem.  See Id. 

Service treatment records contain no complaints or treatment for any injury, symptoms, or treatment for jaw-related injury prior to the May 1988 injury.  There were also no relevant profiles issued prior to this incident.  

Notably, the service treatment records contain conflicting findings regarding the circumstances of the Veteran's May 21, 1988 injury that resulted in his fractured jaw.  Service hospital treatment records dated on May 23, 1988, two days after the incident, show that the Veteran presented with complaints jaw pain and jaw swelling.  It was noted that the Veteran reported that he was at a "club" where people were drinking, and a fight broke out and he was hit in the side of the face with a mug.  However, a May 23, 1988 service dental record noted that the Veteran reported that he was kick on the right side of the face during an altercation.  He was ultimately assessed with fracture of the mandible in the left ramus and right parasymphysis area.  He underwent surgical intervention and was hospitalized for over two months. 

The Board will now consider whether service connection may be granted based on the May 21, 1988 fight and resulting injuries.  The Veteran's service records include treatment records and line of duty investigation information, which includes the Veteran's and witnesses' statements, concerning the May 21, 1988 altercation.  In a July 1988 investigation report, the Veteran's injury was found to be not in line of duty and due to his own misconduct.  The report indicates that the Veteran received injuries that resulted in his fractured jaw from an altercation with another soldier which apparently had arisen over a disagreement about the rules of a card game.  The investigating officer felt that after the interviews with each of the witnesses, both the Veteran and the other soldier were equally at fault and willingly participated in the fight.  The investigating officer also noted that while alcohol was involved, since no blood alcohol test had been administered, the extent of intoxication was unknown.  In each of the witness's statements, it was indicated that the Veteran had only a couple beers prior to the altercation and he did not appear to be intoxicated at the time of the fight.  It appears from the witness's statements that a fight initially broke out over the rules of a card game between the Veteran and the other soldier at the card table, but the Veteran and other soldier were separated.  Shortly thereafter, another fight erupted between the Veteran and other soldier on the balcony.  During the second altercation, the Veteran was kicked in the face and resulted in his fractured jaw.  The investigating officer concluded that the Veteran's fractured jaw was incurred not in the line of duty but due to his own misconduct from his willingness to participate in the fight was rendered.   The not in the line of duty finding was confirmed in a later July 1988 administrative report. 

With consideration of all evidence of record, the Board finds that the Veteran's involvement in the May 21, 1988 fight and resulting injuries were not in line of duty, because they were the result of his own willingness to participate in a fight and willful misconduct.  Specifically, the Veteran entered into the fight with the other soldier and his actions were deliberate and wanton disregard of its probable consequences.  His willful misconduct on May 21, 1988 directly led him to sustain injuries that resulted in his treatment of a fractured jaw on May 23, 1988.  8 C.F.R. §§ 3.1(n), 3.301(c)(2).  Additionally, the service department's findings that the Veteran's involvement in a fight and resulting injuries were not in line of duty and were due to his own misconduct are consistent with VA laws.  See 38 C.F.R. § 3.1(m) &(n).

Regarding the Veteran's credibility, the investigating officer provided a statement in which he stated that each witness interviewed had been given a good credibility rating by their supervisors, except for the Veteran, whose supervisor stated that he could not be trusted at all.  The investigation documents also show that the investigating officer discovered that the Veteran had willingly given a false sworn statement regarding the existence of two prior pending assault charges against him.  The investigation also revealed the Veteran initially provided a false statement regarding the circumstances of the injury leading to his fractured jaw, and he did not retract his initial statement until five days later and after other witnesses had provided their accounts of the altercation.   

Notably, in his second June 1988 statement, when the Veteran was asked why he returned to the balcony after the initial fight was broken up, he answered to "fight him back and get even."  However, during the July 2013 Board hearing, the Veteran had stated he entered into the altercation with the other soldier in order to protect his wife and child.  Given the Veteran's inconsistent statements at the time of the June 1988 investigation as well as the general assessment of the Veteran's incredibility by his supervisors, and the discrepancy between his previous statements and his July 2013 testimony, the Board does not find the Veteran's current assertions regarding the May 21, 1988 injury to be credible. 

The Veteran is competent to report circumstances of the incident that results in his fractured jaw as that would be within his realm of personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds him to not be credible in this respect, as such statements are inconsistent with the contemporaneous service records.  Moreover, the Veteran provided inconsistent statements at the time of injury itself, and provided false statements of events during the line of duty investigation.  Further, the current statements were made after his claims for VA compensation were denied, under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that reports made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care). 

In summary, the Board finds that the Veteran's May 21, 1988 fight and resulting injuries were not incurred in line of duty because they were due to willful misconduct.  As such, service connection cannot be granted on that basis.  See 38 C.F.R. § 3.301.  There is no indication of a prior jaw injury in service, and there is no evidence otherwise linking the claimed conditions to service.  As the preponderance of the evidence is against service connection for residuals of fractured jaw, the benefit of the doubt rule does not apply, and the claims must be denied.  38 C.F.R. § 3.102.



ORDER

Service connection for residuals of fractured jaw is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


